Name: 97/779/EC: Commission Decision of 31 October 1997 amending Decision 97/778/EC drawing up a list of border inspection posts agreed for veterinary checks on products and animals from third countries and laying down detailed rules concerning the checks to be carried out by the veterinary experts of the Commission (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  tariff policy;  cooperation policy;  agricultural policy;  trade
 Date Published: 1997-11-19

 Avis juridique important|31997D077997/779/EC: Commission Decision of 31 October 1997 amending Decision 97/778/EC drawing up a list of border inspection posts agreed for veterinary checks on products and animals from third countries and laying down detailed rules concerning the checks to be carried out by the veterinary experts of the Commission (Text with EEA relevance) Official Journal L 315 , 19/11/1997 P. 0028 - 0029COMMISSION DECISION of 31 October 1997 amending Decision 97/778/EC drawing up a list of border inspection posts agreed for veterinary checks on products and animals from third countries and laying down detailed rules concerning the checks to be carried out by the veterinary experts of the Commission (Text with EEA relevance) (97/779/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 9 (4) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), as last amended by Directive 96/43/EC, and in particular Article 6 (4) thereof,Whereas Commission Decision 97/778/EC (4) draws up a list of border inspection posts agreed for veterinary checks on products and animals from third countries;Whereas, at the request of the competent authorities of Belgium, the Charleroi border post has been inspected by Commission staff, and whereas in view of the results of the inspection, Decision 97/778/EC must be amended to include the Charleroi border inspection post;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/778/EC is amended as follows:In the section concerning Belgium, the following line is added:>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 31 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 373, 31. 12. 1990, p. 1.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 268, 24. 9. 1991, p. 56.(4) See page 15 of this Official Journal.